OFFICE    OF THE ATTORNEY GENERAL                OF   TEXAS
                                 AUSTIN




toxooBoor6oi cNropootir &ouJ4or$
Littl~ri.14    BullU8g
Auoti8, touo
Attoatloar     HF. Poul L. ltyero




                                                            tho 0880 I8    a f.ke’
                                                           ,th eB o o r 6 IOluth o r -
                                                           r o r o k oc ,
                                                                        o a c el
                                                                               or
                                                           0014 llceaoo.
                                                           met3    r0n   •PP~ICO-
                                               ctto *a4 your CoQueot for on

                                               totlo copy of 8 dip-
                                             iaformtion and aondl-
                                             equlr.6,be coaolQred
                                          lst th o th
                                                   t elpplicont

                        oaolbrr~    the    mgaltuds or tho
                      o hooltb oad oonoidosing the chiro-
                      other Tess8 laro,      10 the Chiroprac-
      tic B OOM r o Quua # lurf1010lPc lnrormot10a    la 1to
      lpplio~tloa for permlooion to toko t&8 lxallmotiono?
           %aeotioar  Should aa l llooat  be admitted to
      th elumlnatloo upoa apseovaPg ot oa            luoh lppllo~tlab
      08 the obwo, and it lotor bo found tht hlo diploma
      use obtolaod thro   troti, or thot eon lo 0 fake,
      u o u ld lt b e p o o o lb"f*l   uador the Ohiropra6tlo SAU to
      ouopead or oenael hlo llcraoet”
touo moordot chlropuotlo Boui8oro,

          uo ilrot oall mar 0ttont1oa
0111 80, VhlOh GOdO 00 t~ilov0l

             vhoaomarha1nos              paEt    l uoo8u        t9uy
       pow08 ant~loaob poroaobollbvo      lwoeoofully
       pmoood 0 vritton oxomlut1m givr by tho &or&
       ~i606    tbrt tho oumlMt1am 0s lloonoee afd.8
       thh   Aot   -11      Lorlda   a alttea     lr8mlut108 ln
       phyololou,mot
       ohonlo8ry, and       PO
       lello~o vhoro
       eqlrl~tode
       pa88ltloorrr        of Doatoiao and SIP   7 in this &at.;
       pouidoa     those    vho OF. gmdwto   OK oprostoro   of 0
       ropu8nblo      ehlropootlo    8oUogo v&a are lotlvol~




       stotoo poouoo*      4iplomoo rrom 0 almpEwt10
       &hod ot Collo@e lg3roved by the Board my k
       pon8odo     llwnoa sador th8 oaw l   aa4ltla5o, opoa
       8hoi.r hono~oblo Uoohrgo from luoh ormod fosooo
       afr rlthirr one (1) yam therooitcrr. ’ (Uaderocorlag                  ,
       ouu 1
             us nest 0011 youP ltto zltlw
                                        to seotloala (3) ol Horuo
Bill   20, vhlah      prorldoo00 tollovo~
             *Bee. la.       ?ha Bcord rim11 hors       th e
                                                           luth o r 1 ty
       to rovoko, oaneol, er ouopond tlao lloenoe,               w n-
       rw   t0 fi~0tho    l    na0ti0a0         t0 uyoCpli0oa          f0r
       the follouto(: us*-:
             .
                 . . . .
?eu0 Bwrd of aIlrograotlorurlum               ~~0~9Y


                3.   ib   prooe*tat1w   to tbo Boor4 Qo uoo of
                    ou tlr lu toa
       sa yllo o no l                   diplaM,    l&h   ~00 ll-
       lo@lyo       k?o~atly obttiao4, a if oay fmub
       u aoooptial us beon p?ootlood lo paooln# the oxam-
       lnotiaq
             . . . . .a

          It lo tbo oplnloa ol this doportuat     t&t uhore on
lppllooat takes tb mlhlroportlo    lrmlsotlom o8d is loouo6 0
llooao8 od lotor it lo founA that    tho lpplloaat~r dlplao  ~00
obtolnodthrough troti,  or oold dlplaao is a Irka the Baud
isluthorlood to rotoko, a~01      or lwpoM uld llomoo.
          We hors ouofully  luriae4   thw plnted fom of on
lppll$otlon to to& tho lhlro    set18 axemlutloa and ore oi
the oplnla 8hot  oou lo surf r OlomtJ howovor oa loeh lpplloo-
tloa    I0 the &uty~of tbo Bo8r6 to ootlo~ Loelvoo
       it                                                  t&t
th olpplioont aooto tho rye!somoato of 86otloa 8 of Borne Bill
10 in 011 nopeeto.   The Board mot    ilac th o tht elppliooat~o
dlplom,  ii any, lo f?om an laondlted     collogo or oohool 81
Qrovlded l8 o&l& Mt.
             You ore odvlso4 tbot a pbotootatlo oo y of a diploma
lo lufrlol~&t,    proulded the diplou  ~80 loouod g y UI oooredlt-
a do r lpprovo4   lehool or oollogw.
                                                  Yowoverytruly